           Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 1 of 9




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-1042V
                                        (not to be published)


    SERGIO FLORES,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: April 10, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Neal A. Markowitz, Thorsnes Bartolotta McGuire LLP, San Diego, CA, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On August 2, 2017, Sergio Flores filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome as a result of
an influenza vaccine received on November 18, 2015. (Petition at 1). On August 19,
2019, a decision was issued by then-Chief Special Master Dorsey awarding
compensation to Petitioner based on the parties’ stipulation. (ECF No. 44).




1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 2 of 9



       Petitioner has now filed a motion for a final award of attorney’s fees and costs,
dated February 12, 2020 (ECF No. 49), requesting a total award of $94,414.27
(representing $91,535 in fees, and $2,879.27 in costs). In accordance with General Order
#9, Petitioner filed a signed statement indicating he incurred no out-of-pocket expenses.
(ECF No. 49-3). Respondent reacted to the motion on February 19, 2020, indicating that
he is satisfied that the statutory requirements for an award of attorney’s fees and costs
are met in this case and defers to the Court’s discretion to determine the amount to be
awarded. (ECF No. 50). Petitioner did not file a reply thereafter.

      For the reasons set forth below, I hereby GRANT Petitioner’s motion in part,
awarding final attorney’s fees and costs in the amount of $30,629.12.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). In requesting fees, the claimant “should present adequate proof
[of the attorney’s fees and costs sought] at the time of the submission.” Id. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S., at 434.

                                            2
          Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 3 of 9



                                      ATTORNEY’S FEES

       Petitioner filed his motion for attorney fees and costs on February 12, 2020
requesting fees in the amount $91,535.00, calculated at the relevant attorney’s asserted
standard hourly rates. (ECF No. 49-1 at 15). Within the motion, Petitioner acknowledges
the OSM Hourly Rate Fees Schedule, and if adjustment to the rates set forth in the motion
is deemed appropriate, requests a lower fees award based on an amount at the “upper
end” or “middle end” of the OSM rate range. 3 For the ease of review, as the billing entries
are calculated at the attorneys’ standard rates, I will base my review starting from the total
requested amount of $91,535.00.

                            A. Hourly Rates

         Petitioner requests I endorse the following rates: Neal Markowitz at the rate of
$450 per hour for all time billed from 2016 – 2019, and attorney Kevin Quinn at the rate
of $1000 per hour. (ECF No.49-1 at 17). Petitioner also requests compensation for time
billed by the paralegals of Thorsnes Bartolotta McGuire, LLP, at the rate of $225 per hour
for all time billed. I find adjustments are needed to all rates requested.

                              i.      Neal Markowitz

        Neal Markowitz has been a licensed attorney in California since 1999, placing him
in the OSM range of attorneys with 11-19 years’ experience for time billed from 2016 –
2018, and in the range of 20 – 30 years’ experience for time billed in 2019. (ECF No. 49-
1 at 1). Mr. Markowitz’ requested rate of $450 per hour for any period, however, exceeds
what an attorney with comparable overall legal experience, but a lack of Vaccine Act-
specific experience, would receive in the Vaccine Program. 4 See McCulloch v. Sec’y of
Health and Human Services, No. 09–293V, 2015 WL 5634323, at *17 (Fed. Cl. Spec.
Mstr. Sept. 1, 2015) (stating that the following factors are paramount in deciding a
reasonable forum hourly rate: experience in the Vaccine Program, overall legal
experience, the quality of work performed, and the reputation in the legal community and
community at large).




3The OSM Attorney’s Forum Hourly Rate Schedules are available on the U.S. Court of Federal Claims
website at http://www.cofc.uscourts.gov/node/2914
4 This is Mr. Markowitz’ first case in the Vaccine Program. Currently he has no cases pending in the
program.
                                                 3
          Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 4 of 9



       In light of the above, I find it appropriate to reduce the requested hourly rate for Mr.
Markowitz for all periods of work performed on this matter, and instead to award him as
follows:

            •   $350 per hour for work performed in 2016;
            •   $365 per hour for work performed in 2017;
            •   $380 per hour for work performed in 2018; and
            •   $395 per hour for work performed in 2019.

This reduces the total amount to be awarded as fees in this case for work Mr. Markowitz
performed by $8,394.50. 5

                                ii.      Kevin Quinn

    Kevin Quinn has been a licensed attorney since 1982, placing him in the range of
attorney’s with over 31 years of experience. But just as with Mr. Markowitz, Mr. Quinn has
very limited experience in the Vaccine Program, having been attorney of record in only
two prior cases, both of which closed in 2011. Mr. Quinn’s requested rate of $1,000 per
hour is otherwise facially excessive - more than double the rate received by the most
experienced Program attorneys in his general range. In addition, the nature of work Mr.
Quinn performed in this matter appears to have been substantively limited. Upon review
of the billing records, the tasks billed by Mr. Quinn were consisted mainly of reviewing the
status of the case. 6

   Due to Mr. Quinn’s’ limited experience in the Vaccine Program, the nature of work
performed, and the overall excessiveness of the requested rate, I find it appropriate to
reduce his time to the following rates:

            •   $400 per hour for work performed in 2016;
            •   $415 per hour for work performed in 2017;
            •   $430 per hour for work performed in 2018; and
            •   $445 per hour for work performed in 2019.




5 This amount consists of ($450 - $350 = $100 x 22.5 hrs = $2,250) + ($450 - $365 = $85 x 31.5 hrs =

$2,677.50) + ($450 - $380 = $70 x 39 hrs = $2,730) + ($450 – $395 = $55 x 13.40 hrs = $737) = $8,394.50.

6 Mr. Quinn has eight entries billed on the invoices. These entries all include the phrase “Review status”.
(ECF No. 49-1 at 18, 19, 20, 26, 27, 31, 32 and 34). Three of these entries are blocked with billing for
interoffice correspondence, on the dates of March 9, 2018, November 6, 2018 and August 20, 2019.

                                                    4
          Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 5 of 9



This reduces the total amount of fees to be awarded for Mr. Quinn’s time in the amount
of $14,287.50. 7

                                iii.    Paralegals

      Petitioner is requesting an hourly rate of $225 for the work of paralegals on this
case. This rate exceeds the OSM Attorneys’ Forum Hourly Rate Schedules ranges for
paralegals for all years billed. I reduce the paralegal rates to the following:

            •   $135 per hour for work performed in 2016;
            •   $135 per hour for work performed in 2017;
            •   $140 per hour for work performed in 2018; and
            •   $150 per hour for work performed in 2019.

This reduces the amount to be awarded for fees in this case in the amount of $8,028.50. 8

                              B. Non-Compensable Billing

       In addition to the above rate adjustments, attorney time spent on tasks that the
Vaccine Program does not compensate for, including time spent engaged in professional
development relating to the Vaccine Program, will not be reimbursed. “[I]t is inappropriate
for counsel to bill time for educating themselves about basic aspects of the Vaccine
Program.” Matthews v. Sec’y of Health & Human Servs., No. 14-1111V, 2016 WL
2853910, at *2 (Fed. Cl. Spec. Mstr. Apr. 18, 2016). “An inexperienced attorney may not
ethically bill his client to learn about an area of law in which he is unfamiliar. If an attorney
may not bill his client for this task, the attorney may also not bill the Program for this task.”
Carter v. Sec’y of Health & Human Servs., No. 04-1500V, 2007 WL 2241877, at *5 (Fed.
Cl. Spec. Mstr. July 13, 2007). Mr. Markowitz, however, appears to have spent 13.5 hours
on research regarding the Vaccine Program, researching the Vaccine Table, and
preparation for his Federal Claims Bar admission. Examples of these tasks include the
following:




7 This amount consists of ($1,000 - $400 = $600 x 12 hrs = $7,200) + ($1,000 - $430 = $570 x 10 hrs =

$5,700) + ($1,000 - $445 = $555 x 2.5 hrs = $1,387.5) = $14,287.50. Although Mr. Quinn did not bill for
time during 2017 an hourly rate is still awarded to him for purposes of any future Vaccine Program work he
may perform.

8This amount consists of ($225 – $135 = $90 x 71.5 hrs = $6,435) + ($225 - $140 = $85 x 17.6 hrs =
$1,496) + ($225 -$150 = $75 x 1.3 hrs = $97.50) = $8,028.50.

                                                    5
            Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 6 of 9



      •   April 22, 2016 (2.0 hrs) “Further research for filing administrative complaint,
          correspondence with client”;
      •   May 27, 2016 (3.0 hrs) “Study for and take Certification test to participate in Court
          of Claims”;
      •   June 24, 2016 (2.0 hrs) “Additional research into pending litigation to add GBS as
          listed ailment for flu shot”;
      •   September 8, 2016 (2.0 hrs) “Research update to vaccine injury table, contact
          administrator at HHS regarding same”;
      •   November 17, 2016 (1.0 hr) “Look for updated vaccine list”;
      •   April 19, 2017 (2.0 hrs) “Review file and work with clerk on claim”; and
      •   April 25, 2017 (1.50 hrs) “Procedural research”

(ECF No. 49-1 at 18 – 22). 9

        These tasks are considered non-compensable and will not be reimbursed. This
further reduces the amount to be awarded for fees by $10,155.00. 10

                                C. Excessive and Duplicative Billing

                                    i.      Case Review

        Attorney Kevin Quinn billed 24.5 hours in this case “reviewing status of case.” (ECF
No. 49-1 at 18, 19, 20, 26, 27 and 31). Most of these entries are billed at 4 hours each,
which is egregiously excessive for reviewing a case at any stage, let alone before the
petition had been filed. I reduce Mr. Quinn’s hours in reviewing the case from 24.5 hours
to a more appropriate time of 4 hours (1 hour of review for 2016, 2 hours review for 2018
and 1 hour of review for 2019). This reduces the amount to be awarded in fees by
$8,507.50. 11

                                    ii.     Preparing Petition



9   These are merely examples and not an exhaustive list.
10 This amount was calculated by multiplying Mr. Markowitz’s reduced 2016 rate, (disallowed for the reasons

set forth above), at ($350 x 20.5 hrs = $7,175) and his reduced 2017 rate ($365 x 6.5 hrs = $2,372.50) and
the paralegals reduced 2016 and 2017 rates ($135 x 4.5 = $607.50) = $10,155.00.

11This amount consists of hours multiplied by Mr. Quinn’s reduced as follows: ($400 x 11 hrs = $4,400) +
($430 x 8 hrs = $3,440) + ($445 x 1.5 hr = $667.50) = $8,507.50.

                                                     6
           Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 7 of 9



      Special masters have previously reduced the fees paid to petitioners due to
excessive and duplicative billing. See Ericzon v. Sec’y of Health & Human Servs., No.
10-103V, 2016 WL 447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016) (reduced overall fee
award by 10 percent due to excessive and duplicative billing); Raymo v. Sec’y of Health
& Human Servs., No. 11-654V, 2016 WL 7212323 (Fed. Cl. Spec. Mstr. Nov. 2, 2016)
(reduced overall fee award by 20 percent), mot. for rev. denied, 129 Fed. Cl. 691 (2016).
Special masters have previously noted the inefficiency that results when cases are staffed
by multiple individuals and have reduced fees accordingly. See Sabella, 86 Fed. Cl. at
209.

         Mr. Markowitz and his firm’s paralegals billed a total of 82.3 hours (a total of
$15,910.50 at the reduced rates) for drafting, summarizing records, preparing exhibits,
finalizing and the filing of the petition between March 2016 - August 2017. 12 Billing
invoices also show time was billed for filing the petition in both April and August 2017.
The petition for this case was officially filed on August 2, 2017, and consisting of 15 pages
total, including eight pages of the petition, one cover sheet, a three-page exhibit list and
a three-page table of contents. (ECF No. 1). After review of the petition filed on August 2,
2017 and the billing records, I find that a reduction of 75 percent of the time billed
preparing the petition to be appropriate. This reduces the amount to be awarded in fees
by an additional $11,932.88. 13

                                         ATTORNEY COSTS

         Petitioner requests $2,879.27 in overall costs. (ECF No. 49-1 at 39). This amount
is comprised of obtaining medical records, shipping costs, copy costs, and the Court’s
filing fee. 14 Upon review of the motion for fees and costs, however, it was discovered that
supporting documentation for the request for costs was not included. On February 20,
2020 a scheduling order was filed requesting Petitioner file the supporting documentation

12 This total amount does not include time billed for summarizing medical records that were filed after the

initial filing of the petition.

13 This amount was calculated using Mr. Markowitz’ reduced rate for 2016 ($350 x 2 hrs = $700) + and for
2017 ($365 x 19 hrs = $6,935) + and the reduced paralegal hourly rates for 2016 and 2017 ($135 x 61.30
hrs = $8,275.50) = $15,910.50 x 0.75 = $11,932.88. As time was billed by the paralegals and Mr. Markowitz,
it was easier to reduce a percentage of the total dollar amount billed as a whole, as it is unknown which
hours were billed preparing the petition actually filed. The entries included in these calculations can be
found at ECF No. 49-1 at 18 – 24.

14It is noted that upon review of the itemized list of costs, there are several costs that would be considered
non-compensable even if they were substantiated. These include: “Certificate in good standing from DC
district” in the amount of $25.00, and scanning charges in the amount of $33.40.

                                                      7
          Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 8 of 9



for his request for costs, including but not limited to receipts, invoices, and or copies of
payments, by March 5, 2020. (ECF No. 51). Petitioner did not file a response to the
scheduling order or the requested documentation. As there is not supporting
documentation for the request, I hereby deny Petitioner’s request for costs. However, I
will award Petitioner the filing fee of $400, as this is a standard fee charged by the Court
for the filing of a petition. This reduces the sum to be awarded in costs by $2,479.27.

                                           CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Based on the reasonableness of petitioner’s request, the I GRANT IN PART
Petitioner’s motion for attorney’s fees and costs as follows:

        Attorney’s Fees:
        Total Requested:                                                   $91,535.00
        Less Mr. Markowitz Rate Adjustment:                               ($ 8,394.50)
        Less Mr. Quinn Rate Adjustment:                                   ($14,287.50)
        Less Paralegal Rate Adjustment:                                   ($ 8,028.50)
        Less Non-Compensable Entries:                                     ($10,155.00)
        Less Hours re: Case Review:                                        ($ 8,507.50)
        Less Hours re: Case Petition:                                      ($11,932.88)
        Total Fess Awarded:                                                $ 30,229.12


        Costs:
        Total Requested:                                                   $ 2,879.27
        Less Costs denied:                                                ($ 2,479.27)
        Total Costs Awarded                                                $     400.00


        Total Attorney’s Fees and Costs Awarded:                            $ 30,629.12 15



15 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924
F.2d 1029 (Fed. Cir.1991).

                                                    8
          Case 1:17-vv-01042-UNJ Document 53 Filed 05/12/20 Page 9 of 9



       Payment should be finalized in the form of a check jointly payable to Petitioner and
Petitioner’s counsel. In the absence of a timely-filed motion for review (see Appendix B
to the Rules of the Court), the Clerk shall enter judgment in accordance with this
decision. 16

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




16 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                  9
